In an action to recover damages for personal injuries, the defendant appeals, as limited by its brief, from so much of an order of the Supreme Court, Kings County (Green-stein, J.), dated March 20, 1990, as, upon renewal and reargument, adhered to its prior determination striking the defendant’s answer for failure to comply with a prior discovery order.
Ordered that the order is affirmed insofar as appealed from, with costs.
The City’s failure to respond to the plaintiff’s demands for disclosure and refusal to timely comply with the order issued enforcing such demands were so willful as to warrant the sanction of striking its answer (see, CPLR 3126). Bracken, J. P., Kunzeman, Eiber and Ritter, JJ., concur.